DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-3 and 9-15 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the detecting circuit is configured to detect a voltage change amount caused by a change of a resistance value of the resistance sensor when the bending region is bent around the axis; a light-shielding metal layer; a source-drain metal layer; and a touch metal layer; wherein the bending region comprises multiple resistance sensors extending in the second direction and the respective resistance sensors are located in different film layers in the display panel; orthographic projections of the respective resistance sensors on the display panel overlap with one another; and the light-shielding metal layer, the source-drain metal layer and the touch metal layer are stacked, and the resistance sensors are located in one or more of the light-shielding metal layer, the source-drain metal layer, or the touch metal layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-3 and 9-15 depend from claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895